In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00182-CV
                               __________________


                IN RE CURTIS ADAIR D/B/A CK TRUCKING

__________________________________________________________________

                           Original Proceeding
            258th District Court of San Jacinto County, Texas
                        Trial Cause No. CV14,958
__________________________________________________________________

                          MEMORANDUM OPINION

      Relator Curtis Adair d/b/a CK Trucking filed a petition for a writ of

mandamus and a motion for temporary relief in a wrongful death case. He complains

that the trial court abused its discretion by granting Plaintiff’s Motion to Exclude

Evidence Regarding Plaintiff’s Post-Accident Drug and Alcohol Tests and Motion

to Exclude Defendant’s Toxicology Expert. Adair argues the trial court’s pretrial

ruling hampers his presentation of a contributory negligence defense. In a response

to Adair’s motion for a stay of the trial, which is scheduled to begin July 19, 2021,

the Real Parties in Interest, Troy Chapla and Kelly Maningas, Individually and as


                                         1
Representatives of the Estate of Marley Chapla, argue that Adair unreasonably

delayed seeking mandamus relief from the trial court’s order of January 29, 2021,

which Adair denied in his reply.

       To prevail on a petition for mandamus, Adair must show that the trial court

abused its discretion and he has no adequate remedy by appeal. See In re Prudential

Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding); Walker v.

Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). “The adequacy of

an appellate remedy must be determined by balancing the benefits of mandamus

review against the detriments.” In re Team Rocket, L.P., 256 S.W.3d 257, 262 (Tex.

2008) (orig. proceeding). “In evaluating benefits and detriments, we consider

whether mandamus will preserve important substantive and procedural rights from

impairment or loss.” Id. “These considerations implicate both public and private

interests.” Prudential, 148 S.W.3d at 136. We consider whether an irreversible waste

of judicial and public resources would be required if mandamus does not issue. In re

Masonite Corp., 997 S.W.2d 194, 198 (Tex. 1999) (orig. proceeding).

      Based on the record before us, we conclude Adair has not shown he lacks an

adequate remedy by appeal. Accordingly, we deny the petition for a writ of

mandamus and motion for temporary relief. See Tex. R. App. P. 52.8(a).




                                         2
      PETITION DENIED.


                                                PER CURIAM

Submitted on July 14, 2021
Opinion Delivered July 15, 2021

Before Golemon, C.J., Horton and Johnson, JJ.




                                       3